

117 HR 561 IH: Reopen Small Businesses Safely Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 561IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Lieu (for himself, Mr. Fitzpatrick, Mr. Suozzi, Mr. Case, Miss Rice of New York, and Ms. Craig) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo direct the Administrator of the Small Business Administration to issue rules or guidance on the ability of borrowers to use economic injury disaster loan proceeds for covered worker protection expenditures, and for other purposes.1.Short titleThis Act may be cited as the Reopen Small Businesses Safely Act.2.Use of economic injury disaster loan proceeds for covered worker protection expenditures(a)In generalNot later than 10 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall issue such rules or guidance necessary to ensure that a borrower of a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) may use the proceeds of such loan for covered worker protection expenditures (as defined in section 7A(a) of the Small Business Act). (b)ApplicabilityThis Act shall apply to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2))—(1)on or after the date of the enactment of this Act; or(2)before the date of the enactment of this Act that is in repayment on such date of the enactment.